Name: COMMISSION REGULATION (EC) No 233/95 of 3 February 1995 amending Regulations (EEC) No 1912/92 and (EEC) No 1913/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands and the Azores and Madeira with beef and veal products
 Type: Regulation
 Subject Matter: animal product;  regions of EU Member States;  trade;  tariff policy
 Date Published: nan

 No L 27/12 Official Journal of the European Communities 4. L. JO COMMISSION REGULATION (EC) No 233/95 of 3 February 1995 amending Regulations (EEC) No 1912/92 and (EEC) No 1913/92 laying down detailed implementing rules for the specific measures for supplying the Canary Islands and the Azores and Madeira with beef and veal products cast supply balance and coming from the Community market ; Whereas application of the criteria for the fixing of Community aid to the situation in the market sector concerned and, in particular, to the rates or prices for those products in the European part of the Community and on the world market results in the aid for supplies of beef and veal products to the Canary Islands and Madeira being fixed as shown in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (] ), as amended by Commission Regulation (EEC) No 1974/93Q, and in . particular Article 4 (4) thereof, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (3), as amended by Commission Regulation (EEC) No 1974/93, and in particular Article 10 thereof, Whereas Annex II to Commission Regulation (EEC) No 1912/92 of 10 July 1992 laying down detailed implemen ­ ting rules for the specific measures for supplying the Canary Islands with products from the beef and veal sector (4), as last amended by Regulation (EC) No 3023/94 (*), fixes the aid for products included in the fore ­ cast supply balance and coming from the Community market ; Whereas Annex II to Commission Regulation (EEC) No 1913/92 of 10 July 1992 laying down detailed implemen ­ ting rules for the specific measures for supplying the Azores and Madeira with products from the beef and veal sector (*), as last amended by Regulation (EC) No 2490/94 P), fixes the aid for products included in the fore ­ HAS ADOPTED THIS REGULATION : Article 1 1 . Annexes II and Ila to Regulation (EEC) No 1912/92 are replaced by Annex I. 2. Annex II to Regulation (EEC) No 1913/92 is replaced by Annex II. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of tht European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 February 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13 0 OJ No L 180, 23. 7. 1993, p. 26 0 OJ No L 173, 27. 6. 1992, p. 1 . (4) OJ No L 192, 11 . 7. 1992, p . 31 . 0 OJ No L 321 , 14. 12. 1994, p. 6. (j OJ No L 192, 11 . 7. 1992, p. 35. o OJ No L 265, 15. 10 . 1994, p. 19 4. 2. 95 No L 27/ 13Official Journal of the European Communities ANNEX I ANNEX II Aid on products listed in Annex I and coming from the Community market Product code Aid(ECU/ 1 00 kg net weight) 0201 10 00 110 (') 69,5 0201 10 00 120 52,5 0201 10 00 130 (') 94,0 0201 10 00 140 71,5 0201 20 20 110 0 94 » ° 0201 20 20 120 , 71,5 0201 20 30 110 (') 69,5 0201 20 30 120 52,5 0201 20 50 110 (') 118,5 0201 20 50 120 90,5 0201 20 50 130 (') 69,5 0201 20 50 140 52,5 0201 20 90 700 52,5 0201 30 00 100 (2) 169,5 0201 30 00 150 (*) 102,0 0201 30 00 190 (*) 68,5 020210 00 100 48,5 020210 00 900 65,5 0202 20 10 000 65,5 0202 20 30 000 48,5 0202 20 50 100 82,5 0202 20 50 900 48,5 0202 20 90 100 48,5 0202 30 90 400 (*) 93 0202 30 90 500 ( «) 62,5 1602 50 10 190 43,5 1602 50 10 240 17,0 1602 50 10 260 13,0 1602 50 10 280 7,0 1602 50 31 195 32,5 1602 50 31 395 32,5 1602 50 39 195 32,5 1602 50 39 395 32,5 1602 50 39 495 32,5 1602 50 39 505 32,5 1602 50 39 595 32,5 1602 50 39 615 32,5 1602 50 39 625 14,5 1602 50 39 705 17,0 1602 50 39 805 13,0 1602 50 39 905 7,0 1602 50 80 195 32,5 1602 50 80 395 32,5 1602 50 80 495 32,5 1602 50 80 505 32,5 1602 50 80 515 14,5 1602 50 80 595 32,5 1602 50 80 615 32,5 1602 50 80 625 14,5 1602 50 80 705 17,0 1602 50 80 805 13,0 1602 50 80 905 7,0 NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as last amended by Regulation (EC) No 3333/94 (OJ No L 350, 31 . 12. 1994, p. 1 ). No L 27/14 4. 2. 95Official Journal of the European Communities ANNEX Ha Aid granted on certain processed products listed in Annex I and coming from the Community market Product code Aid(ECU/ 1 00 kg net weight) 1602 50 10 120 92,5 (9) 1602 50 10 140 82,0 (9) 1602 50 10 160 66,0 (9) 1602 50 10 170 43,5 f) 1602 50 31 125 104,5 f) 1602 50 31 135 66,0 (9) 1602 50 31 325 93,0 0 1602 50 31 335 59,0 (') 1602 50 39 125 104,5 0 1602 50 39 135 66,0 (9) 1602 50 39 325 93,0(0 1602 50 39 335 59,0 (9) NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as last amended by Regulation (EC) No 3333/94 (OJ No L 350 du 31 . 12. 1994, p. 1 ).' No L 27/154. 2. 95 Official Journal of the European Communities ANNEX II 'ANNEX II Aid on products listed in Annex I and coming from the Community market Product code Aid(ECU/ 1 00 kg net weight) 0201 10 00 1 10 (') 69,5 0201 10 00 120 52,5 0201 10 00 130 (') 94 » ° 0201 10 00 140 71,5 0201 20 20 110 0 94,0 0201 20 20 120 71,5 0201 20 30 110 (') 69,5 0201 20 30 120 52,5 0201 20 50 1 10 0 118,5 0201 20 50 120 90,5 0201 20 50 130 0 69,5 0201 20 50 140 52,5 0201 20 90 700 52,5 0201 30 00 100 0 169,5 0201 30 00 150 0 iO2*0 0201 30 00 190 0 68,5 0202 10 00 100 52,5 0202 10 00 900 71,5 0202 20 10 000 71,5 0202 20 30 000 52,5 0202 20 50 100 90,5 0202 20 50 900 52,5 0202 20 90 100 52,5 0202 30 90 400 0 102,0 0202 30 90 500 0 68,5 NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87, (OJ No L 366, 24. 12. 1987, p. 1 ), as last amended by Regulation (EC) No 3333/94 (OJ No L 350, 31 . 12. 1994, p. 1 ).'